 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Alberto Arellano Valencia,                         No. CV-15-00499-TUC-DCB
10                  Plaintiff,                          ORDER
11   v.
12   Brandon Maxwell, et al.,
13                  Defendants.
14
15          This case has been trial ready since January 10, 2019, when the Court granted
16   summary judgment for Defendants in part and denied it in part. The Court appointed

17   counsel to represent the Plaintiff for the purpose of settlement discussions and/or trial. On
18   April 19, 2019, the parties filed the Joint Proposed Pretrial Order. The Court set the case

19   for a pretrial conference to be held on May 20, 2019. On May 2, 2019, Plaintiff’s attorney

20   filed a Motion to Vacate the pretrial conference due to a loss of contact with the Plaintiff,
21   who was released from prison on February 26, 2019. The Plaintiff’s attorney reported that
22   Plaintiff had provided only one telephone number as a point of contact and efforts to reach

23   the Plaintiff with this telephone number had failed. Counsel had not heard from the

24   Plaintiff for over a month.

25          The Court reset the pretrial conference for September 4, 2019, and reset it again for

26   September 9, 2019. Unless otherwise ordered by the Court, a case is subject to dismissal
27   where there has been neither proceedings nor pleadings, notices, or other documents filed
28   for six (6) months or more. LRCiv. 41.1. This case is subject to such dismissal as of
 1   October 19, 2019, for lack of prosecution. Because the case is set for a pretrial conference
 2   before then, the Court orders the Plaintiff’s attorney to notify the Court that contact has
 3   been reestablished with Plaintiff in order to show cause why this case should not be
 4   dismissed for lack of prosecution. In the event, Plaintiff’s failure to prosecute this case
 5   continues, the Court shall vacate the pretrial conference and dismiss the case, with
 6   prejudice, for lack of prosecution.
 7          Accordingly,
 8          IT IS ORDERED that within 24 hours of the filing date of this Order, the Plaintiff’s
 9   attorney shall file a Notice to Show Cause that contact with the Plaintiff has been
10   reestablished, and he is ready to proceed with the pretrial conference.
11          IT IS FURTHER ORDERED that in the event the Plaintiff has not reestablished
12   contact with his attorney and is not ready to proceed with the pretrial conference, the Court
13   shall vacate the pretrial conference and dismiss the case, with prejudice, for failure to
14   prosecute, pursuant to LRCiv 41.1, without further notice to the Plaintiff.
15          Dated this 6th day of September, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
